In re Jasmine, Madeline et al.; — Defendant; Applying For Writ of Certiorari and/or Review, Parish of St. James, 23rd Judicial District Court Div. D, No. 34,051; to the Court of Appeal, First Circuit, No. 2010 CE 1298.
WRIT DENIED. Considering the Official Journal of the Constitutional Convention of 1973, providing the history of Article V, §§ 9 & 24 of the 1974 Louisiana Constitution, as well as Article VII, § 22 of the 1921 Constitution, we find the result reached by the lower courts is correct.
JOHNSON, J., concurs.
VICTORY, J., would deny.